Citation Nr: 0811250	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1945 to 
January 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to special monthly pension based on 
the need for regular aid and attendance of another person or 
by reason of being housebound.

On March 24, 2008, the Board found that good or sufficient 
cause was shown under the provisions of 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c) for this appeal to be advanced on 
the Board's docket. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is in need of the aid and 
attendance of another person on a daily basis.  The veteran 
was not shown to be blind on a December 2005 attending VA 
physician's statement, but the physician did not comment on 
whether the veteran was nearly blind.  One of his non-service 
connected disabilities includes glaucoma, rated at 0 percent 
disabling.  The veteran complained on a May 2006 statement 
that his knees had pain all of the time and he could only 
walk a short distance with the assistance of a walker.  He 
also noted that he had limited ability to get into and out of 
an automobile and had to bathe with the assistance of his 
wife.  The December 2005 attending VA physician's statement 
notes that the veteran could not walk or get around 
unassisted.  He had complaints of swelling and weakness in 
the right leg.  VA medical records dated from 2004 to 2005 
further note that the veteran had knee pain and walked with a 
cane.  His remaining non-service connected disabilities 
include right iliofemoral vein thrombosis, rated at 30 
percent disabling, arthritis of the bilateral knees, rated at 
10 percent disabling, residuals of low back injury with 
spinal canal stenosis L5 and herniated disc L5-S1, rated as 
40 percent disabling, residuals of cervical spine injury with 
spondylosis, rated as 30 percent disabling, diabetes 
mellitus, rated as 20 percent disabling, benign prostatic 
hypertrophy rated as 10 percent disabling, and residuals of 
head injury with history of headaches rated as 0 percent 
disabling.

The December 2005 physician did not answer the questions on 
the report, which asked whether the veteran could dress 
himself unassisted, attend to the needs of nature unassisted, 
or wash and keep himself ordinarily clean and presentable; 
nor did the physician state whether the veteran was 
physically able to protect himself from the every day hazards 
of life.  Given the veteran's complaints and the nature and 
severity of his non-service connected disabilities, a more 
thorough examination is necessary to address whether the 
veteran is helpless or nearly helpless as to require the 
regular aid and attendance of another person. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine whether 
the veteran is helpless or so nearly 
helpless as to require the regular aid and 
attendance of another person.  
Specifically the physician should 
determine the following:

(a)  Whether the veteran is nearly blind 
as to have corrected visual acuity of 
5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less. 

(b) Whether the veteran suffers from the 
inability to dress or undress himself, or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
such aid, such as supports, belts, lacing 
at the back, etc.); the inability to feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness; inability to attend to the wants 
of nature; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis for protection from 
hazards or dangers incident to his daily 
environment.

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues. An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

